Citation Nr: 0108743	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for post traumatic stress disorder, at the time rated 
as 50 percent disabling, and a total disability rating based 
on individual unemployability.  He responded with a timely 
notice of disagreement, and after being afforded a statement 
of the case, perfected his appeal with a timely substantive 
appeal.  

The veteran had previously initiated and perfected appeals on 
the issues of increased ratings for residuals of frostbite of 
the feet, and a lumbosacral strain.  However, in an April 
2000 written statement, these issues were withdrawn by his 
accredited representative; therefore, they are no longer 
before the Board.  38 C.F.R. § 20.204 (2000).  


FINDING OF FACT

The veteran's post traumatic stress disorder is characterized 
by irritability, social isolation, poor sleep patterns, and a 
depressed mood; he does not have occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

An increased rating, in excess of 50 percent, is not 
warranted for the veteran's post traumatic stress disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a November 1997 claim for a total 
disability rating based on individual unemployability.  On 
his claim form, when asked to name the doctors from which 
and/or medical center at which he receives medical care, he 
list only the VA medical center in Buffalo, NY.  He also 
stated on his claim form that he left his last job due to his 
disabilities, and he has not sought other employment since 
leaving that position.  He was scheduled by the RO for 
several December 1997 VA medical examinations in order to 
evaluate his service connected disabilities; however, he 
failed to report for his examinations.  

In November 1997, the RO sent a letter to a local office of 
the U.S. Postal Service, the veteran's last employer of 
record, seeking any records relevant to his pending claim for 
disability benefits.  To date, no response has been received.  

In a May 1998 rating decision, the RO continued the veteran's 
current ratings for his service connected residuals of 
bilateral frozen feet, a lumbosacral strain, and post 
traumatic stress disorder, with major depression.  He was 
also denied a total disability rating based on individual 
unemployability.  The veteran filed a notice of disagreement 
regarding this rating decision in July 1998.  He also stated 
that he was never notified of his December 1997 ratings 
examinations, and is willing to report for any future 
examinations, if properly notified.  A statement of the case 
was afforded him in September 1998.  

In October 1998, the RO sent records request letters to three 
private physicians named by the veteran.  Dr. J.C., M.D., 
replied, submitting private records regarding the veteran's 
treatment for gastrointestinal complaints.  No replies were 
received from Drs. T.W. and N.B.C.  

The veteran was afforded a VA psychiatric consultation in 
September 1998.  He reported such symptoms as forgetfulness, 
depressed mood, interrupted sleep, general apathy, and social 
isolation.  He has received ongoing medication and counseling 
from the VA for many years; no private medical care providers 
were noted.  He is currently retired from his job with the 
postal service.  The veteran was self-ambulatory the day of 
his examination, and he was neatly groomed in appearance.  
During psychological evaluation, he was alert and attentive, 
with full orientation.  His interaction with the examiner was 
friendly and spontaneous, with good insight.  His thought 
organization reflected no psychotic processes.  He was able 
to follow instructions from the examiner.  His speech was 
articulate and fluent, with good cognitive functioning.  
Memory, both short- and long-term, was average.  Mood testing 
revealed severe depression.  He admitted to one suicide 
attempt approximately 35 years ago, with no current suicidal 
or homicidal thoughts or plans.  No history of substance 
abuse was noted.  The prior diagnoses of post traumatic 
stress disorder and depression were confirmed.  The examiner 
also raised the possibility of the veteran having dementia, 
and suggested further evaluation in this regard.  

A VA general medical examination was afforded the veteran in 
October 1998.  On the occasion of that examination, he was 
alert and fully oriented, with normal comprehension of the 
examination process.  A history of colon cancer, addressed by 
surgery, was noted.  The veteran reported ongoing episodes of 
gastrointestinal complaints, including constipation and 
reflux.  He was judged competent to handle his finances by 
the medical examiner.  

The veteran was evaluated by a VA psychiatric examiner in 
October 1998.  The examiner reviewed the veteran's claims 
folder and medical record prior to the examination.  The 
veteran reported a constant depressed mood, poor anger 
management, social isolation, mistrust of others, combat 
nightmares, poor sleep patterns, and general apathy.  He has 
been married to his current wife for 48 years, and they have 
two children who live locally.  He is in daily contact with 
his children.  He reported a fear of cars, and does not 
drive.  His wife manages the family finances.  No history of 
substance abuse was reported.  He had a history of one 
suicide attempt many years ago.  He is currently undergoing 
counseling and receiving medication at his local VA medical 
center; his treatment has been ongoing for approximately 40 
years.  The veteran was timely, alert, and appropriately 
groomed for his examination.  He was friendly and spontaneous 
in manner.  He was oriented to person and place, but mistaken 
about the date.  His speech was spontaneous, fluent, and 
comprehensible.  His mood was moderately depressed, with some 
evidence of anxiety.  He reported occasional auditory 
hallucinations, but he has been unable to make sense of what 
the voices were saying.  His general memory was poor, but he 
had concrete thinking and fair insight and judgment.  The 
examiner confirmed the prior diagnoses of post traumatic 
stress disorder, chronic, and major depression, chronic.  A 
Global Assessment of Functioning (GAF) score of 51 was 
assigned, indicative of moderate symptoms.  The veteran was 
found competent to handle his VA benefits.  

The veteran has a long history of VA psychiatric outpatient 
treatment.  He attends group counseling on a weekly basis, 
and receives medication from the VA for his psychiatric 
disabilities.  In November 1999, he was described by a VA 
social worker as an active group participant, with symptoms 
of intermittent depression.  A current Global Assessment of 
Functioning (GAF) score of 53 was assigned.  A January 2000 
clinical notation described him as an "enthusiastic 
participant" in group discussions who continues to exhibit 
moderate anxiety and poor sleep patterns.  

The veteran has also received general medical treatment from 
his local VA medical center.  He underwent left knee 
replacement in 1999, and has also had surgery for 
incontinence.  His diagnoses included a hiatal hernia, 
hearing loss, colon and prostate cancer, status 
postoperative, a thyroid disorder, a cataract, cervical 
spondylosis, and a macular disorder.  

The RO reconsidered the veteran's claims in January and 
February 2000 in light of additional evidence, and awarded 
him increased ratings to 30 percent for his residuals of cold 
injuries to the right and left foot, and an increased rating 
to 20 percent for his lumbosacral strain.  He was again 
denied an increased rating for his post traumatic stress 
disorder, and a total disability rating based on individual 
unemployability was also denied.  

Analysis
I. Increased rating - Post traumatic stress disorder

The veteran seeks an increased rating for his service 
connected post traumatic stress disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the VA's duties have nevertheless been fulfilled, 
and no prejudice would result to the veteran by adjudication 
of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran stated, at the time 
of his October 1998 VA psychiatric examination, that he 
receives treatment from the VA for this disability; no 
private sources of psychiatric treatment were indicated.  
Moreover, the veteran has already provided the VA with the 
names and addresses of his treating private physicians, 
demonstrating his awareness of the need to submit this 
information.  Thus, all available private medical evidence 
has been obtained, and the VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The rating decisions, statement of the 
case, supplemental statements of the case, and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements.  In a February 2000 written 
statement to the VA, he stated that he has "nothing further, 
at this time, to submit for your consideration and review."  

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the present case, the RO has 
attempted to obtain records from all private doctors named by 
the veteran.  One doctor, Dr. J.C., returned private medical 
records concerning the veteran's gastrointestinal 
disabilities, and the two remaining doctors failed to 
respond.  The RO has also obtained the veteran's recent 
treatment records from the Buffalo VA medical center.  
Finally, the RO sent a November 1997 letter to a local office 
of the U.S. Postal Service, his last employer of record, 
seeking records pertinent to his claim for disability 
benefits.  The veteran has not otherwise referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records, both private and 
VA, identified by the veteran, and the veteran was informed 
in various letters what records the RO was requesting and he 
was asked to assist in obtaining the evidence.  The veteran 
has also been afforded a VA psychiatric examination for 
ratings purposes, and the examiner reviewed the claims folder 
and medical record in conjunction with the examination.  

Overall, the RO has fully developed this increased rating 
claim, having notified the veteran of all evidence need to 
substantiate and complete the claim, and having requested and 
obtained all such evidence made known to it.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Also, because full compliance 
with the VCAA, as discussed above, has been accomplished, no 
prejudice results to the veteran in considering his claim at 
this time, without remand to the agency of original 
jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411.  Under this code, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  

For the reasons to be discussed below, an increased rating, 
in excess of 50 percent, for the veteran's service connected 
post traumatic stress disorder is not warranted.  

The recent evidence consists of September and October 1998 VA 
psychiatric evaluations, as well as outpatient treatment 
notes from the veteran's ongoing VA psychiatric counseling.  
The clear preponderance of this evidence suggests against an 
increased rating for his post traumatic stress disorder.  The 
veteran has reported only one suicide attempt many years ago, 
and no current suicidal thoughts or plans.  He has likewise 
reported no homicidal thoughts or plans.  Obsessive rituals 
were not noted by the VA medical examiners or reported by the 
veteran.  The veteran has normal speech patterns, cognition, 
and orientation, without gross delusions, according to the VA 
examination reports and his outpatient treatment notes.  He 
has experienced occasional auditory hallucinations, according 
to the October 1998 VA examination report, but has reported 
no flashbacks or visual hallucinations.  His insight and 
intellect have been described by all examiners as adequate.  
He has been judged competent by all examiners of record to 
manage his VA benefits.  The veteran has not reported 
experiencing panic attacks on a frequent or near-continuous 
basis.  Although he has some symptoms of depression, these 
symptoms do not restrict his ability to function 
independently, appropriately, and effectively.  The veteran 
has demonstrated the ability to live on his own, along with 
his wife of many years, and manage his own household at all 
times subsequent to service.  Following service, he was able 
to maintain employment for many years prior to his retirement 
from the postal service.  

Regarding his impulse control, he has reported some angry 
outbursts, but without violence or legal difficulties.  He 
has had no recent periods of psychiatric hospitalization.  He 
was alert and fully oriented at all times of examination, and 
demonstrated no signs or symptoms of psychosis.  No deficits 
in personal care or grooming were noted.  Finally, he has 
recently been given GAF scores of between 51-53, indicative 
of moderate symptoms or moderate difficulty in social or 
occupational settings.  American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., pp. 46-47 (1994).  The Global Assessment of Functioning 
is a scale reflecting the subject's psychological, social, 
and occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  Overall, the clear preponderance of the 
evidence is against an increased rating to 70 percent for his 
post traumatic stress disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no recent periods of hospitalization, and is 
not shown by the evidence to present marked interference with 
employment, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected post traumatic stress disorder is unusual, 
or causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased rating, in excess of 50 percent, 
is denied for the veteran's service connected post traumatic 
stress disorder.  


ORDER

An increased rating in excess of 50 percent is denied for the 
veteran's post traumatic stress disorder.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran also seeks a total disability rating due to 
individual unemployability.  A total disability rating based 
on individual unemployability may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability.  38 U.S.C.A. §§ 501, 1155 (West 
1991); 38 C.F.R. § 4.16 (2000).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2000). 

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2000).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2000).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  The 
existence and degree of nonservice-connected disability will 
be disregarded.  38 C.F.R. § 4.16 (2000).  

Currently, the veteran is service connected for post 
traumatic stress disorder, with a 50 percent rating, a 
lumbosacral strain, with a 20 percent rating, and residuals 
of frostbite injuries to the right and left foot, with a 30 
percent rating for each foot.  His total combined rating is 
80 percent.  Thus, the veteran has both a single disability, 
post traumatic stress disorder, rated in excess of 40 
percent, and sufficient additional service connected 
disability to warrant a combined rating in excess of 70 
percent, meeting at least the initial requirements of 
38 C.F.R. § 4.16(a) (2000).  He also carries medical 
diagnoses of, but is not service connected for, a hiatal 
hernia, hearing loss, colon and prostate cancer, status 
postoperative, a thyroid disorder, a cataract, cervical 
spondylosis, and a macular disorder.  Nevertheless, a total 
disability rating based on individual unemployability may be 
awarded if the veteran is unemployable due solely to his 
service connected disabilities, even if he is also 
unemployable due solely to his nonservice connected 
disabilities.  See Pratt v. Derwinski, 3 Vet. App. 269, 273 
(1992).  

The RO scheduled the veteran for a general medical 
examination in October 1998, but the examiner failed to offer 
an opinion regarding the veteran's employability and the 
cumulative effect thereto of his service connected 
disabilities.  The RO did not follow up on this omission, or 
otherwise seek additional evidence to determine if the 
veteran was prohibited, as a result of his service connected 
disabilities, from securing or maintaining substantially 
gainful employment.  Where, as is the case here, the 
evidentiary record before the Board is inadequate, a remand 
is required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

As is noted above, the VCAA was enacted into law during the 
pendency of this appeal, and is applicable to the veteran's 
claim for a total disability rating based on individual 
unemployability.  See Karnas, supra.  In readjudicating the 
veteran's claim, the RO must ensure that the pertinent 
provisions of the VCAA, including the duty to notify and the 
duty to assist, are met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Thus, in light of the above, this claim must be remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
medical examination(s) to evaluate his 
service connected disabilities, and their 
impact upon his employability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests, as determined by the 
examiner, should be accomplished.  The 
examiner should examine the veteran's 
disabilities, both service connected and 
nonservice connected, and the impairments 
resulting therefrom, and address the 
following questions: 

a.  Is the veteran currently able to 
obtain and maintain gainful employment?  



b.  If not, is it as likely as not the 
veteran's unemployability is due solely 
to his service connected disabilities?  

The medical basis for all opinions 
expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  The RO should also 
ensure compliance with the VCAA, where 
applicable, in the adjudication of the 
veteran's appeal.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

